        Case 4:21-cv-00450-JM Document 45-20 Filed 07/09/21 Page 1 of 8




!


21 December 2016

Position Statement on Medical Necessity of Treatment, Sex Reassignment, and
Insurance Coverage in the U.S.A.

The World Professional Association for Transgender Health (WPATH) is an international,
interdisciplinary, professional association devoted to the understanding and treatment of
individuals with Gender Dysphoria (GD). Founded in 1979, and currently with over 1500
medical, mental health, social scientist, and legal professional members, all of whom are
engaged in clinical practice and/or research that affects the lives of transgender and
transsexual people, WPATH is the oldest professional association in the world that
continuously has been concerned with this clinical specialty.

Gender Dysphoria (GD), often associated with transsexualism, is a condition recognized
in the Diagnostic and Statistical Manual of Mental Disorders, (DSM-5, 2013), published
by the American Psychiatric Association. Previous nomenclature for gender dysphoria
includes transsexualism and gender identity disorder (GID), conditions which are also
recognized in the International Statistical Classification of Diseases and Related Health
Problems, Tenth Revision, published by the World Health Organization, of which the
United States is a member. Nomenclature is subject to changes, and new terminology and
classifications may be arrived at by various medical organizations or administrative
bodies, but these events shall not in themselves change the meaning or intent of this
WPATH statement.

The criteria currently listed for GD are descriptive of many people who experience
dissonance between their sex as assigned at birth and their gender identity. Gender
identity is common to all human beings, is developed in early childhood, and is thought
to be firmly established in most people—transgender or not—by age 4, 1 though for some
transgender individuals, gender identity may remain somewhat fluid for many years,2
while for others, conditions specific to individual lives may constrain a person from
acknowledging or even recognizing any gender dysphoria they may experience until they


1 American Academy


2
                      of Pediatrics, 1999.

    Fraser L and De Cuypere G, 2016.
                                                                                    20
        Case 4:21-cv-00450-JM Document 45-20 Filed 07/09/21 Page 2 of 8




are well into adulthood. The various The DSM-5 descriptive criteria for gender dysphoria
were developed to aid in diagnosis and treatment to alleviate the clinically significant
distress and impairment that is frequently, though not universally, associated with
transsexual and transgender conditions.
The WPATH Standards of Care for the Health of Transsexual, Transgender, and Gender-
Nonconforming People (SOC) were first issued in 1979, and articulate the “professional
consensus about the psychiatric, psychological, medical and surgical management of
GD.” Periodically revised to reflect evolution in evidence-based clinical practice and
scientific research, the Standards also unequivocally reflect this Association’s conclusion
that treatment is medically necessary. The most recent version of the SOC (Version 7)
was published in 2012.3 WPATH recommends that medical and mental health providers
and administrators check www.wpath.org regularly to ensure they are working with the
most up-to-date revision of the SOC.

MEDICAL NECESSITY is a term common to health care coverage and insurance
policies in the United States. A common definition of medical necessity as used by
insurers is:
        “[H]ealth care services that a Physician, exercising prudent clinical judgment,
        would provide to a patient for the purpose of preventing, evaluating, diagnosing
        or treating an illness, injury, disease or its symptoms, and that are: (a) in
        accordance with generally accepted standards of medical practice; (b) clinically
        appropriate, in terms of type, frequency, extent, site and duration, and considered
        effective for the patient’s illness, injury, or disease; and (c) not primarily for the
        convenience of the patient, physician, or other health care provider, and not more
        costly than an alternative service or sequence of services at least as likely to
        produce equivalent therapeutic or diagnostic results as to the diagnosis or
        treatment of that patient’s illness, injury or disease.

           “Generally accepted standards of medical practice means standards that are based
           on credible scientific evidence published in peer-reviewed medical literature
           generally recognized by the relevant medical community, Physician Specialty
           Society recommendations and the views of Physicians practicing in relevant
           clinical areas and any other relevant factors.”4

The current Board of Directors of the WPATH herewith expresses its considered opinion
based on clinical and peer reviewed evidence that gender affirming/confirming treatments
and surgical procedures, properly indicated and performed as provided by the Standards
of Care, have proven to be beneficial and effective in the treatment of individuals with
transsexualism or gender dysphoria. Gender affirming/confirming surgery, also known as
sex reassignment surgery, plays an undisputed role in contributing toward favorable
outcomes. Treatment includes legal name and sex or gender change on identity

3   Coleman E, Bockting W, Botzer M, et al. 2012.
4Definition from Blue Cross Blue Shield Settlement (Section 7.16(a)) available at
www.hmosettlements.com
        Case 4:21-cv-00450-JM Document 45-20 Filed 07/09/21 Page 3 of 8




documents, as well as medically necessary hormone treatment, counseling,
psychotherapy, and other medical procedures required to effectively treat an individual’s
gender dysphoria. Neither genital appearance nor reconstruction is required for social
gender recognition, and so no surgery should be a prerequisite for identity document or
record changes; changes to documentation so that identity documents reflect the
individual’s current lived expression and experience are crucial aids to social functioning,
and can be a necessary component of the social transition and/or pre-surgical process.
Delay of document changes may have a deleterious impact on a patient’s social
integration and personal safety.

In addition to hormonal balancing, medically necessary gender affirming/confirming
surgical procedures are described in section XI of the SOC. These procedures include
complete hysterectomy, bilateral mastectomy, chest reconstruction or augmentation as
appropriate to each patient, including nipple resizing or placement of breast prostheses, as
necessary; genital reconstruction by various techniques which must be appropriate to
each patient, including, for example, skin flap hair removal, scrotoplasty, and penile and
testicular prostheses, as necessary; facial hair removal, certain facial plastic
reconstruction, voice therapy and/or surgery, and gender affirming counseling or
psychotherapeutic treatment, as appropriate to the patient.

           “Non-genital surgical procedures are routinely performed… notably,
           subcutaneous mastectomy in female-to-male transsexuals, and facial feminization
           surgery, and/or breast augmentation in male-to-female transsexuals. These
           surgical interventions are often of greater practical significance in the patient’s
           daily life than reconstruction of the genitals.” 5

It is important to understand that every patient will not have a medical need for identical
procedures. Clinically appropriate treatments must be determined on an individualized
and contextual basis, in consultation with the patient’s medical providers.

The medical procedures attendant to gender affirming/confirming surgeries are not
“cosmetic” or “elective” or “for the mere convenience of the patient.” These
reconstructive procedures are not optional in any meaningful sense, but are understood to
be medically necessary for the treatment of the diagnosed condition.6 In some cases, such
surgery is the only effective treatment for the condition, and for some people genital
surgery is essential and life-saving.

These medical procedures and treatment protocols are not experimental: Decades of both
clinical experience and medical research show they are essential to achieving well-being
for the transsexual patient. For example, a recent study of female-to-male transsexuals


5   Monstrey S, De Cuypere G, Ettner R (eds). (2007).
6  Victoria L. Davidson v. Aetna Insurance. (1979). Judicial finding that “…the treatment and surgery…is
of a medical nature and is feasible and required for the health and well-being of the patient.”
        Case 4:21-cv-00450-JM Document 45-20 Filed 07/09/21 Page 4 of 8




found significantly improved quality of life following cross-gender hormonal therapy.7
Moreover, those who had also undergone chest reconstruction had significantly higher
scores for general health, social functioning, as well as mental health. 8

           “[Hormone therapy and surgical] SRS [sex reassignment surgery] is an effective
           treatment for transsexualism and the only treatment that has been evaluated
           empirically with large clinical case series.”9

Available routinely in the United States and in many other countries, these treatments are
cost effective rather than cost prohibitive. In the United States, numerous large employers
(e.g., City and County of San Francisco, University of California, Emory University,
University of Michigan, IBM, Johnson & Johnson, Bank of America, Apple, and
hundreds more10) have negotiated contracts with their insurance carriers to enable
medically necessary treatment for transsexualism and/or GD to be provided to covered
individuals. As more carriers realize the validity and effectiveness of treatment (Aetna,
Cigna, United Healthcare, and many others now have medical guidelines for transgender
care), coverage is being offered, often at very low or no additional premium cost. 11 More
than 15 states currently have regulations in place prohibiting insurance carriers from
offering policies that contain exclusions restricting transgender people from accessing
needed healthcare.12 Further, in a decision rendered 30 May 2014, the US Department of
Health and Human Services Departmental Appeals Board found that “transsexual
surgery” should not be considered experimental or dangerous as it has been proven to be
an effective treatment for gender dysphoria when properly diagnosed and administered,
lifting a longstanding Medicare program ban on this treatment. 13 More recently, in June,
2016, the Department of Defense lifted its ban on transgender military service, and will
offer medically necessary hormone and surgical therapies for transgender active duty and
reserve servicemen and women.14




7   Keo-Meier C L, et al. (2014).
8   Newfield E, et al. (2006).
9   Gijs L & Brewaeys A. (2007).
10 See the latest Corporate Equality Index, maintained by the Human Rights Campaign Workplace Project
at www.hrc.org for the list of companies that have scored 100% in current and past years (since 2002).
11   Herman JL. (2013).
12See http://www.transequality.org/blog/pennsylvania-makes-17-states-dc-banning-trans-health-exclusions-
hawaii-likely-next-0 for further information.
13   www.hhs.gov/dab/decisions/dabdecisions/dab2576.pdf; last accessed 11-03-2016.
14 Department of Defense Instruction (DoDI) 1300.28, “In-Service Transition for Transgender Service
Members,” June 30, 2016, and Directive-Type Memorandum (DTM) 16-005, “Military Service of
Transgender Service Members,” June 30, 2016.
        Case 4:21-cv-00450-JM Document 45-20 Filed 07/09/21 Page 5 of 8




           “Professionals who provide services to patients with gender conditions understand
           the necessity of SRS, and concur that it is reconstructive, and as such should be
           reimbursed, as would any other medically necessary treatment.” 15

Professional associations that have issued statements in support of the WPATH Standards
of Care include the American Medical Association, the Endocrine Society, the American
Psychiatric Association, the American Psychological Association, the American Academy
of Family Physicians, the National Commission of Correctional Health Care, the
American Public Health Association, the National Association of Social Workers, the
American College of Obstetrics and Gynecology, the American Society of Plastic
Surgeons, and the World Health Organization.

The WPATH Board of Directors urges health insurance carriers and healthcare providers
in the United States to eliminate transgender or transsexual exclusions from their policy
documents and medical guidelines, and to provide coverage for transgender patients; also
to include in their policy documents and medical guidelines the medically prescribed sex
reassignment or gender affirming/confirming services necessary for subscribers’
treatment and well-being; and to ensure that ongoing healthcare, both routine and
specialized, is readily accessible and affordable to all their subscribers on an equal basis.




15   Monstrey S, De Cuypere G, Ettner R (eds). (2007).
    Case 4:21-cv-00450-JM Document 45-20 Filed 07/09/21 Page 6 of 8




This position statement constitutes the professional and clinical opinions of the signers
below, comprising all members of the WPATH Board of Directors and Executive Officers
as of this date, 21 December 2016.

Gail Knudson, M.D. (Canada) President
Vin Tangpricha, M.D., Ph.D. (USA) President Elect
Jamison Green, Ph.D., M.F.A. (USA) Past President
Walter Pierre Bouman, M.D. (UK) Treasurer
Randi Ettner, Ph.D. (USA) Secretary
Tamara Adrian, J.D. (Venezuela)
Luke Allen M.A. (USA) Student Representative
Griet DeCuypere, M.D., Ph.D. (Belgium) EPATH Representative
Tone Maria Hansen (Norway)
Dan Karasic, M.D. (USA)
Baudewijntje Kreukels, Ph.D. (Netherlands)
Katherine Rachlin, Ph.D. (USA)
Loren Schechter, M.D. (USA)
Sam Winter, Ph.D. (Australia)
     Case 4:21-cv-00450-JM Document 45-20 Filed 07/09/21 Page 7 of 8




References:

American Psychiatric Association. (2013). Diagnostic and statistical manual of mental
disorders (DSM-5). Washington, DC:author.

Coleman E, Bockting W, Botzer M, Cohen-Kettenis, P, et al. (2012). Standards of Care
for the Health of Transsexual, Transgender, and Gender Nonconforming People, 7th
Version. International Journal of Transgenderism, 11(1), 1-7.

Ettner R. and Guillamon A. (2016). Theories of the Etiology of Transgender Identity. In
Ettner R et al. (eds.) Principles of Transgender Medicine and Surgery: Second Edition.
New York: Haworth Press; pp3-15.

Ettner R, Monstrey S, Eyler A (eds.). (2007). Principles of Transgender Medicine and
Surgery. New York: Haworth Press.

Ettner R, Monstrey S, Coleman E (eds.). (2016). Principles of Transgender Medicine and
Surgery: Second Edition. New York: Haworth Press.

Fraser L and De Cuypere G. (2016). Psychotherapy with Transgender People. In Ettner R
et al (eds.) Principles of Transgender Medicine and Surgery. New York: Haworth Press;
pp120-136.

Gijs L and Brewaeys A. (2007). Surgical Treatment of Gender Dysphoria in Adults and
Adolescence: Recent Developments, Effectiveness, and Challenges, Annual Review of
Sex Research, 18:1, 178-224. doi:10.1037/a0037599

Herman JL. (2013). Costs and Benefits of Providing Transition-related Health Care
Coverage in Employee Health B3enefit Plans: Findings from a Survey of Employers.
The Williams Institute, UCLA School of Law. Available at http://
williamsinstitute.law.ucla.edu/category/research/transgender-issues/page/2/; last accessed
11-03-2016.

Keo-Meier C L, et al. (2014). Testosterone Treatment and MMPI-2 Improvement in
Transgender Men: A Prospective Controlled Study. Journal of Consulting and Clinical
Psychology 2015, Vol. 83, No. 1, 143-156.

Monstrey S, De Cuypere G, Ettner R. (2007). Surgery: General Principles. In Ettner R et
al (eds.) Principles of Transgender Medicine and Surgery. New York: Haworth Press;
pp89-104.

Newfield E, Hart, S, Dibble S, Kohler L. (2006). Female-to-male transgender quality of
life. Quality of Life Research, 15(9): 1447-57; November, 2006.
    Case 4:21-cv-00450-JM Document 45-20 Filed 07/09/21 Page 8 of 8




Schor, EL (ed.). (1999). Caring for your school age child: Ages 5-12. [American
Academy of Pediatrics] New York: Bantam Books.

Victoria L. Davidson v. Aetna Life & Casualty Insurance Co. 101 Misc.2d 1, 420 N.Y.S.
2d 450 (Sup. Ct., 1979).
